DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning apparatus” in Claims 1-14 and 17, “external cleaning apparatus” in Claims 8 and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 5, 6, 8, 9, 11-13, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2012/0259481 (hereafter Kim).

Regarding Claim 1, Kim anticipates:
1. A cleaning apparatus (apparatus comprising robot cleaner 100 and remote controlling system 200) comprising: 
a sensor (contaminant degree detection unit 110) comprising a plurality of sensors (air detection sensor 111 and bottom detection sensor 112, obstacle detection sensor, and position recognition sensor); 
a memory (storage unit 180) configured to store at least one instruction (control algorithm, Paragraph [0044]); and 
a processor (control module 210) configured to:
execute the at least one instruction to control the cleaning apparatus (to create cleaning map S100 using obstacle detection unit 140, position recognition 150, and driving unit 193), 
determine properties of a pollutant on a movement path of the cleaning apparatus by using the sensor (create a contaminant degree map S300, Paragraph [0035] - configured to create a contaminant degree map by corresponding a contaminant degree detected by the contaminant degree detection unit 110 to a position on the cleaning map.  Properties of the pollutant disclosed in Paragraph [0033]) 
determine a cleaning operation of removing the pollutant (create control command S600 and S700), based on the determined properties of the pollutant (transmitted contaminant degree map S400), and 
execute the determined cleaning operation (executing cleaning operation S900).

Regarding Claim 3, Kim anticipates:
3. The cleaning apparatus of claim 1, wherein the plurality of sensors (air detection sensor 111 and bottom detection sensor 112) comprise at least one of a radio frequency (RF) sensor (radio frequency (RF) sensor, Paragraph [0038]), an infrared ray (IR) sensor (infrared ray sensor, Paragraph [0034]), a camera (camera, Paragraph [0039]), an ultrasonic sensor (ultrasonic wave sensor, Paragraph [0034]), or a distance sensor.  

Regarding Claim 5, Kim anticipates:
5. The cleaning apparatus of claim 1, wherein the processor is further configured to execute the at least one instruction to:   
determine the properties of the pollutant by simultaneously driving the plurality of sensors (air detection sensor 111 configured to detect dust or specific materials included in the air at the periphery of the cleaning region and The air detection sensor may be configured to detect each type of colorless and odorless contaminants (contamination materials), e.g., radioactive elements such as iodine, cesium and plutonium, and harmful gas such as carbon monoxide, ammonia, formaldehyde and volatile organic compound, Paragraph [0033].  Simultaneously the bottom detection sensor 112 is driven to detect dust or specific materials on the bottom of the cleaning region, Paragraph [0034]).  

Regarding Claim 6, Kim anticipates:
6. The cleaning apparatus of claim 1, wherein the properties of the pollutant comprise at least one of liquid, metal (Paragraph [0033] - detect yellow dust containing a heavy metal included in the air, such as iron, aluminum, cadmium and lead, and to calculate a concentration thereof), plastic, fabric, or a glutinous material.  

Regarding Claim 8, Kim anticipates:
8. The cleaning apparatus of claim 1, further comprising: 
a communicator (communication module 220 and communication unit 130), 
wherein the processor (control module 210) is further configured to execute the at least one instruction to call an external cleaning apparatus (robot cleaner 100) through the communicator to ensure the external cleaning apparatus removes the pollutant, based on the determined properties of the pollutant (send control command S700 to perform cleaning operation based on contamination degree map).  

Regarding Claim 9, Kim anticipates:
9. The cleaning apparatus of claim 1, further comprising a speaker, 
wherein the processor (control module 210) is further configured to execute the at least one instruction to output information (output unit 160) regarding the properties of the pollutant (Paragraph [0035] - The controller 120 may compare the contaminant degree with a preset reference value, and generate an alarm signal according to a comparison result) through the speaker (speaker, Paragraph [0041]).  

Regarding Claim 11, Kim anticipates:
11. The cleaning apparatus of claim 1, wherein the processor (control module 210) is further configured to execute the at least one instruction to apply a sensing result obtained by using the sensor to at least one learning model that is learned to determine the properties of the pollutant and thus to determine the properties of the pollutant (Paragraph [0035] - The controller 120 may compare the contaminant degree with a preset reference value, and generate an alarm signal according to a comparison result).  

Regarding Claim 12, Kim anticipates:
12. The cleaning apparatus of claim 1, wherein the processor (control module 210) is further configured to execute the at least one instruction to apply the determined properties of the pollutant to at least one learning model that is learned to determine the cleaning operation of removing the pollutant and thus to determine the properties of the pollutant (Paragraph [0033] - The air detection sensor may be configured to detect yellow dust containing a heavy metal included in the air, such as iron, aluminum, cadmium and lead, and to calculate a concentration thereof. The air detection sensor may be implemented as a dust sensor for detecting dust, particles, pollen, mites, virus, etc. The air detection sensor may be configured to detect each type of colorless and odorless contaminants (contamination materials), e.g., radioactive elements such as iodine, cesium and plutonium, and harmful gas such as carbon monoxide, ammonia, formaldehyde and volatile organic compounds).  

Regarding Claim 13, Kim anticipates:
13. An operating method of a cleaning apparatus (apparatus comprising robot cleaner 100 and remote controlling system 200), the method comprising: 
determining properties of a pollutant (properties of the pollutant disclosed in Paragraph [0033]) on a movement path (cleaning map S100) of the cleaning apparatus by using a sensor comprising a plurality of sensors (air detection sensor 111 and bottom detection sensor 112, obstacle detection sensor, and position recognition sensor); 
determining a cleaning operation of removing the pollutant, based on the determined properties of the pollutant (create a contaminant degree map S300, Paragraph [0035] - configured to create a contaminant degree map by corresponding a contaminant degree detected by the contaminant degree detection unit 110 to a position on the cleaning map); and 
executing the determined cleaning operation (executing cleaning operation S900).  

Regarding Claim 16, Kim anticipates:
16. The method of claim 13, wherein the determining of the properties comprises determining the properties of the pollutant by simultaneously driving the plurality of sensors (air detection sensor 111 configured to detect dust or specific materials included in the air at the periphery of the cleaning region and The air detection sensor may be configured to detect each type of colorless and odorless contaminants (contamination materials), e.g., radioactive elements such as iodine, cesium and plutonium, and harmful gas such as carbon monoxide, ammonia, formaldehyde and volatile organic compound, Paragraph [0033].  Bottom detection sensor 112 configured to detect dust or specific materials on the bottom of the cleaning region, Paragraph [0034]).  

Regarding Claim 18, Kim anticipates:
18. The method of claim 13, wherein the determining of the cleaning operation comprises determining to call an external cleaning apparatus (robot cleaner 100) through the communicator to ensure the external cleaning apparatus removes the pollutant, based on the determined properties of the pollutant (send control command S700 to perform cleaning operation based on contamination degree map).  

Regarding Claim 20, Kim anticipates:
20. A computer program product comprising at least one non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, executes the operating method of claim 13 (Paragraph [0044] and Claim 13 rejection).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 4, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2012/0259481 (hereafter Kim).

 Regarding Claim 2, Kim teaches:
2. The cleaning apparatus of claim 1, wherein the processor (control module 210) is further configured to execute the at least one instruction to: 
adjust at least one of a suction force for sucking the pollutant, a suction time taken to suck the pollutant, a movement velocity of the cleaning apparatus while the pollutant is being sucked, or a number of times that an operation of sucking the pollutant is repeated, based on the determined properties of the pollutant (see discussion below).  

 “In the present disclosure, contamination materials, the contaminant degree, etc. may be analyzed to be stored according to each position of a region to be cleaned. This may allow a cleaning operation to be performed in more details, resulting in enhancing cleaning efficiency.”  In other words, Kim discloses the adjustment of the cleaning operation based on the degree of contamination at a particular region on the contaminant degree map.  It would have been obvious to design choice one with ordinary skill in the art at the time of the invention that the cleaning operation “performed in more details” would include an increased concentrated cleaning effort by increasing the suction force, reducing the moving velocity, or repeating cleaning paths in order to ensure that the region is cleaned thoroughly since those techniques are common knowledge solutions in the prior art to increase cleaning efficiency. 

Regarding Claim 4, Kim teaches:
4. The cleaning apparatus of claim 1, wherein the processor (control module 210) is further configured to execute the at least one instruction to: 
determine the properties of the pollutant by sequentially driving the plurality of sensors according to priorities that are set in advance (air detection sensor 111 configured to detect dust or specific materials included in the air at the periphery of the cleaning region and The air detection sensor may be configured to detect each type of colorless and odorless contaminants (contamination materials), e.g., radioactive elements such as iodine, cesium and plutonium, and harmful gas such as carbon monoxide, ammonia, formaldehyde and volatile organic compound, Paragraph [0033].  Bottom detection sensor 112 configured to detect dust or specific materials on the bottom of the cleaning region, Paragraph [0034]).  

Kim discloses in Paragraphs [0033] – [0034] that the contaminant degree detection unit 110 employs both an air detection sensor 111 and a bottom detection sensor 112 that are assumed to operate simultaneously.  It would have been obvious to one with ordinary skill in the art at the time of the invention to determine in advance to drive the sensors sequentially in a repeating pattern with the motivation to reduce the amount of power consumed during operation.

Regarding Claim 7, Kim teaches:
7. The cleaning apparatus of claim 1, wherein the processor (control module 210) is further configured to execute the at least one instruction to: 
drive at least one of a brush and a rag installed in the cleaning apparatus, based on the determined properties of the pollutant (see discussion below).  

Kim discloses in Paragraph [0047] that the robot cleaner may further comprise a cleaning unit (not shown).  Kim does not disclose a driven brush installed on the robot cleaner.  It would have been obvious to one with ordinary skill in the art at the time of the invention for the control module 210 to execute an instruction to perform a cleaning operation including driving at least one agitator brush based on the presence of a concentration of contamination since the use of an agitating brush in a robot cleaner is a common knowledge solution to improving cleaning effectiveness.

Regarding Claim 14, Kim teaches:
14. The method of claim 13, wherein the determining of the cleaning operation comprises adjusting at least one of a suction force for sucking the pollutant, a suction time taken to suck the pollutant, a movement velocity of the cleaning apparatus while the pollutant is sucked, or a number of times that an operation of sucking the pollutant is repeated, based on the determined properties of the pollutant (see discussion below).  

Kim discloses in Paragraph [0014] – “In the present disclosure, contamination materials, the contaminant degree, etc. may be analyzed to be stored according to each position of a region to be cleaned. This may allow a cleaning operation to be performed in more details, resulting in enhancing cleaning efficiency.”  In other words, Kim discloses the adjustment of the cleaning operation based on the degree of contamination at a particular region on the contaminant degree map.  It would have been obvious to design choice one with ordinary skill in the art at the time of the invention that the cleaning operation “performed in more details” would include an increased concentrated cleaning effort by increasing the suction force, reducing the moving velocity, or repeating cleaning paths in order to ensure that the region is cleaned thoroughly since those techniques are common knowledge solutions in the prior art to increase cleaning efficiency. 

Regarding Claim 15, Kim teaches:
15. The method of claim 13, wherein the determining of the properties comprises determining the properties of the pollutant by sequentially driving the plurality of sensors, based on priorities that are set in advance (air detection sensor 111 configured to detect dust or specific materials included in the air at the periphery of the cleaning region and The air detection sensor may be configured to detect each type of colorless and odorless contaminants (contamination materials), e.g., radioactive elements such as iodine, cesium and plutonium, and harmful gas such as carbon monoxide, ammonia, formaldehyde and volatile organic compound, Paragraph [0033].  Bottom detection sensor 112 configured to detect dust or specific materials on the bottom of the cleaning region, Paragraph [0034]).  

Kim discloses in Paragraphs [0033] – [0034] that the contaminant degree detection unit 110 employs both an air detection sensor 111 and a bottom detection sensor 112 that are assumed to operate simultaneously.  It would have been obvious to one with ordinary skill in the art at the time of the invention to determine in advance to drive the sensors sequentially in a repeating pattern with the motivation to reduce the amount of power consumed during operation.

Regarding Claim 17, Kim teaches:
17. The method of claim 13, wherein the determining of the cleaning operation comprises determining at least one of a brush and a rag installed in the cleaning apparatus, based on the determined properties of the pollutant (see discussion below).  

Kim discloses in Paragraph [0047] that the robot cleaner may further comprise a cleaning unit (not shown).  Kim does not disclose a driven brush .

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with contaminant identification or quantification.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.